                  Case 7:18-cv-09404-KMK-PED Document 44 Filed 03/16/20 Page 1 of 2
                                                  LISA     R.     LIPMAN
                                                        ATTORNEY AT     W
                                              145   HUGUENOT STREET. SUITE     402
                                              NEW   ROCHELLE. NEW YORK 10801
                                                     TEL: (9 1 4) 644-8400
                                                     FAX! (9 1 4) 644-84 1 4
                                                                                                         .' .
                                                    LISALIPMANESO@GMAIL. COM                     .   !




MEMBER   N.Y.   "'ND CONN .   B"'RS




                                                                      March 16, 2020

         VIAECF

         Hon. Kenneth M. Karas
         United States District Judge
         United States District Court, S.D.N. Y
         Southern District of New York
         300 Quarropas Street
         White Plains, NY 10601


                               Re:    Angela Alvarez v. Poughkeepsie City School District
                                      Index No. 18-cv-9404 (KMK) (PED)

         Dear Judge Karas:

                  Together with Michael Ranis, Esq., we represent Plaintiff Angela Alvarez ("Plaintiff' or
         "Alvarez") in the above-referenced matter, and are writing to request a 45-60 day stay in this
         litigation in light of the myriad problems and chaos brought on by the coronarusvirus pandemic.
         Defendant's counsel joins in this request.

                 The parties have three outstanding depositions to complete: (I) a critical non-party
         witness who is a former employee of the Poughkeepsie City School District ("District"); (2) the
         District's 30(b)(6) witness; and (3) the Plaintiff's Expert witness who will testify as to the
         Plaintiff's emotional distress. The parties have worked through a number of issues concerning
         the availability of these witnesses (e.g., turnover in the District necessitated a request for an
         extension so the District would have a 30(b)(6) witness with adequate working knowledge of the
         deposition issues, and Defendant then determined that the Superintendent would be its 30(b)(6)
         witness).

                The parties have worked amicably toward completing discovery and have had, as well,
         superior guidance from Magistrate Judge Davison. Although the parties had assigned dates for
         completion of the above, circumstances beyond our control have made it impossible to complete
         discovery by the April 18, 2020 deadline in Your Honor's discovery Order. These include, but
      Case 7:18-cv-09404-KMK-PED Document 44 Filed 03/16/20 Page 2 of 2




Alvarez v. Poughkeepsie City School District
18-cv-9404 (KMK)(PED)
March 16, 2020
Page2


are not limited to: (l) the Plaintiff's illness, which necessitated her postponing her examination
by the Expert; (2) the unavailability of the District former employee for deposition this
Wednesday because of an unexpected conflict with her childcare responsibilities for her
grandchild brought about by current developments regarding the coronavirus that prevents her
from traveling as scheduled for her deposition; (3) the fact that the District has now closed in
light of the pandemic and the inability of defense counsel to confirm the availability of the
Superintendent for his deposition on March 25 , 2020 based upon that development. Added to this
are the concerns of the undersigned (over age 65 and therefore in an at-risk group) about having
anyone appear in person for a deposition in light of the rapidly spreading area of contagion, and
the lack of testing of anyone appearing for a deposition, thereby preventing anyone from
knowing that the deposition would be coronavirus-free. Notably, even if a deposition is
conducted remotely and by video, the court reporter and the deponent must appear in the same
room in order for the deponent to be sworn, thereby not eliminating these concerns and raising
others. While the Expert and the Plaintiff are presently expecting to work remotely, that too will
depend on their health and the health of their families; the Plaintiff has two school age children
and an infant.

         In light of the foregoing, we request a 45-60 day stay, and then re-examining the situation
at that time. From the foregoing, it is clear that, even if we were able to proceed with the
depositions as currently scheduled, we cannot do so because of virus-related concerns.

       We appreciate the Court's time and attention to this matter.

                                                      Respectfully,


                                                      hu~         ~      ~;----
                                                      Lisa R. Lipman

cc: VIA ECF and ELECTRONIC MAIL                                       C,cni). 7G (c9          J)
    Gerald S. Smith, Esq.
      Attorneys for Defendant
                                                                 of'1/,j F,/ ({)          c6y5~
    Michael Ranis, Esq.
       Attorney for Plaintiff
